Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2311 Page 1 of 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

No. 15-cr-20351
Plaintiff,
Hon. Sean F. Cox
v.

Offense: 18 U.S.C. § 1349

D-3 HATEM ATAYA, M.D.
Maximum Penalty: 20 years

 

Defendant.
| IL E Maximum Fine: $250,000 or twice
| the gain/loss
OCT 12 201
OFFICE
Oe ETROIT RULE 11 PLEA AGREEMENT

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, Defendant
Hatem Ataya, M.D. (“Ataya’”), and the United States agree as follows:
i GUILTY PLEA

A. Count of Conviction

Defendant will enter a plea of guilty to Count 1 of the Indictment, which
charges conspiracy to commit health care fraud and wire fraud, in violation of 18
U.S.C. § 1349, and for which the penalty is a statutory maximum of 20 years’
imprisonment, a fine that is the greater of $250,000 or twice the pecuniary gain or
loss pursuant to 18 U.S.C. § 3571(d), and a three-year term of supervised release.

GOVERNMENT
EXH
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2312 Page 2 of 33

B. Elements of Offense
The elements of Count 1 are:
First: That two or more persons, in some way or manner, came to a
mutual understanding to try and accomplish a common and

unlawful plan, as charged in the Indictment; and

Second: That the defendant, knowing the unlawful purpose of the plan,
willfully joined in it.

As set forth in the Indictment, Defendant is charged with conspiring to violate
the wire fraud statute, 18 U.S.C. § 1343 and health care fraud statute, 18 U.S.C. §
1347. Title 18 U.S.C. § 1347 makes it a federal offense for anyone, in connection
with the delivery of any health care benefits, items, or services, to knowingly and
willfully execute, or attempt to execute, a scheme or artifice: (1) to defraud any
health care benefit program; or (2) to obtain, by means of materially false or
fraudulent pretenses, representations, or promises, any of the money or property
owned by, or under the custody or control of, any health care benefit program. Title
18 U.S.C. § 1343 makes it a federal offense for anyone, having devised any scheme
or artifice to defraud, to transmit or cause to be transmitted in interstate or foreign
commerce a wire communication for the purpose of executing such scheme or
artifice.

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for Defendant’s guilty

plea:
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2313 Page 3 of 33

Beginning in approximately 2009, and continuing through approximately
June 2015, Defendant Ataya willfully conspired with others to commit health care
fraud and wire fraud, in violation of 18 U.S.C. § 1349. Medicare is a “health care
benefit program” of the United States, as defined in 18 U.S.C. § 24. Furthermore,
Medicare is a health care benefit program affecting commerce.

Defendant Ataya was a licensed physician in Michigan who was enrolled as a
participating provider with Medicare. Ataya owned and controlled Hatem M. Ataya,
M.D., P.C., and purported to provide care to patients of Hatem M. Ataya, M.D., P.C.
Ataya would refer Medicare beneficiary patients to entities owned or controlled by
Shahid Tahir, including At Home Network, At Home Hospice and A Plus Hospice
(“the Tahir entities”), for purported home health and hospice services. In exchange
for the referrals, the Tahir entities would offer and pay kickbacks and other
inducements to Ataya. Ataya’s referrals enabled the Tahir entities to submit false
and fraudulent claims, through the use of interstate wires, to Medicare for these
purported services, when the services were induced through the offering and
providing of kickbacks, and at times, the services were neither medically necessary
nor provided.

During the course of his participation in the conspiracy, Ataya caused the
submission, via interstate wires, of approximately $4 million in claims to Medicare

by the Tahir entities.
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2314 Page 4 of 33

The preceding statement is a summary, made for the purpose of providing the
Court with a factual basis for Defendant’s guilty plea to the charge against him.
Defendant makes this statement knowingly and voluntarily and because he is in fact
guilty of the crime charged.

2, SENTENCING GUIDELINES

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Agreed Guideline Range

The parties agree on the applicable guidelines, except that they disagree on
the sophisticated means enhancement under § 2B1.1(b)(10)(C). Specifically, the
government recommends that Defendant’s guideline range is 78-97 months’
imprisonment, as set forth in the first set of attached worksheets, while the Defendant
recommends that Defendant’s guideline range is 63-78 months’ imprisonment, as
set forth in the second set of attached worksheets. These ranges are based on a loss
amount of approximately $4,119,711.29, which is the amount paid on claims
Defendant caused to be submitted to Medicare for home health and hospice services
that were induced by kickbacks.

If the Court finds:

(i) that Defendant’s criminal history category is higher than reflected

on the attached worksheets; or
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2315 Page 5 of 33

(ii) that the offense level should be higher because, after pleading

guilty, Defendant made any false statement to or withheld information

from his probation officer; otherwise demonstrated a lack of acceptance

of responsibility for his offense(s); or obstructed justice or committed

any crime,
and if any such finding results in a guideline range higher than is recommended by
the parties, then the higher guideline range becomes each party’s recommended
range. If, however, the Court finds that Defendant is a career offender, an armed
career criminal, or a repeat and dangerous sex offender as defined under the
sentencing guidelines or other federal law, and that finding is not already reflected
in the attached worksheets, this paragraph does not authorize a corresponding
increase in either party’s recommended range.

Neither party may take a position concerning the applicable guidelines that is
different than any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections (i) and (ii),
above.

3. SENTENCE
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing

so must consider the sentencing guideline range.
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2316 Page 6 of 33

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range
as determined by Paragraph 2B.

B. Supervised Release

A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this case
is 3 years. The agreement concerning imprisonment described above in Paragraph
3A does not apply to any term of imprisonment that results from any later revocation
of supervised release.

C. Special Assessment

Defendant will pay a special assessment of $100 and must provide the
government with a receipt for the payment before sentence is imposed.

D. Fine

There is no agreement as to fines. The Court may impose a fine in any amount

up to $250,000, or twice the pecuniary gain or loss, pursuant to 18 U.S.C. § 3571(d).
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2317 Page 7 of 33

E. Restitution

The Court shall order restitution to every identifiable victim of Defendant’s
offense. The parties agree that the victim and the full amount of restitution in this
case are as follows:

U.S. Department of Health and Human Services: $4,119,711.29

F. Forfeiture

Pursuant to 18 U.S.C. § 982(a)(7) and/or 18 U.S.C. § 981(a)(1)(C) with 28
U.S.C. § 2461(c), Defendant agrees to forfeit to the United States his interest in all
property, real and personal, which constitutes or is derived, directly or indirectly,
from gross proceeds traceable to Defendant’s conspiracy to commit healthcare
fraud and wire fraud, in violation of 18 U.S.C. § 1349, as charged in Count One of
the Indictment including, but not limited to, the following (hereinafter collectively
referred to as the Subject Property”):

a. Four Thousand One Hundred Fifty-Four Dollars and Eighteen Cents in

United States Currency ($4,154.18) from Talmer Bank and Trust,
account number XXXXX1391, (15-FBI-004884);

b. One Hundred Twenty-Six Thousand Eight Hundred Twenty-Seven
Dollars and Thirty-Three Cents in United States Currency
($126,827.33) from Talmer Bank and Trust, account number
XXXXX2742, (15-FBI-004709);

c. Seventy Thousand Seven Hundred Forty-Six Dollars and Ninety-Two
Cents in United States Currency ($70,746.92) from JP Morgan Chase
Bank, account number XXXXX1351, (15-FBI-004185); and
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2318 Page 8 of 33

d. One Hundred Sixty-Six Thousand Nine Hundred Eighty-Nine Dollars
and Eighty-Two Cents in United States Currency ($166,989.82) from
AXA Equitable Investment, account number XXXXX6015, (15-FBI-
004453).

Defendant specifically acknowledges that the Subject Property constitutes or
is derived, directly or indirectly, from gross proceeds traceable to Defendant’s
violation of 18 U.S.C. § 1349, as alleged in Count One of the Indictment, and is
therefore subject to forfeiture to the United States under 18 U.S.C. § 982(a)(7)
and/or 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c).

Defendant agrees to the entry of one or more orders of forfeiture, including
the prompt entry of a Preliminary Order of Forfeiture, incorporating the above
forfeiture upon application by the United States, at, or any time before, his
sentencing in this case. Defendant agrees to sign such an order, indicating he
consents to its entry, if requested to do so by the government. Defendant agrees
that the forfeiture order shall be final as to him upon being entered by the Court.

Defendant agrees that he will cooperate with the United States by taking
whatever steps are necessary to deliver clear title to the Subject Property to the
United States and will execute such legal documents as may be required to transfer
title to the United States and by taking whatever steps are necessary to ensure that
the property is not sold, disbursed, hidden, wasted or otherwise made unavailable
for forfeiture. If any other person or entity has any interest in such property,

Defendant will assist in obtaining a release of interest from any such other person

8
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2319 Page 9 of 33

or entity. Defendant further agrees that he will not assist any third party in
asserting a claim to the Subject Property in any judicial forfeiture proceeding and
that he will testify truthfully in any such proceeding.

Defendant acknowledges that he understands that the forfeiture of assets is
part of the sentence that may be imposed in this case and waives any failure by the
Court to advise him of this, pursuant to Rule 11(b)(1)<J), at the time his guilty plea
is accepted.

In entering into this agreement with respect to forfeiture, Defendant
knowingly, voluntarily and intelligently waives all constitutional and statutory
challenges in any manner to any forfeiture carried out in accordance with this plea
agreement on any grounds, including any Double Jeopardy challenge or other
challenge to the above-described forfeiture based upon the Excessive Fines Clause
of the Eighth Amendment to the United States Constitution.

Defendant also agrees that he shall assist the United States in all
proceedings, whether administrative or judicial, involving the forfeiture,
disgorgement, transfer, or surrender of all rights, title, and interest, regardless of
their nature or form, in the property that Defendant has agreed to forfeit, disgorge,
transfer, or surrender, and any other assets, including real and personal property,
cash, and other monetary instruments, wherever located, which Defendant or

others to his knowledge have accumulated as a result of illegal activities.
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2320 Page 10 of 33

Defendant further agrees to identify all assets over which he exercises
control, directly or indirectly, or has exercised such control, within the past five
years. He also agrees to identify all assets in which he has or had during that time
any financial interest and to provide all necessary and appropriate documentation
with respect to said assets. Defendant agrees to take all steps as requested by the
government to obtain from any other parties by any lawful means any records of
assets owned at any time by Defendant. Defendant also agrees to undergo any
polygraph examination the government may choose to administer concerning such
assets and to provide and/or consent to the release of his tax returns for the
previous five years.

Defendant expressly waives his right to have any further determination
regarding the forfeitability of the Subject Property whether by judge or by a jury
under Rule 32.2 of the Federal Rules of Criminal Procedure. Defendant waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, pronouncement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment.

Defendant agrees not to file, or assist anyone else in filing, a petition for

remission and/or mitigation of the Subject Property.

10
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2321 Page 11 of 33

Defendant further agrees to hold the United States of America, the U.S.
Department of Justice, their agents and employees harmless from any claims
whatsoever in connection with the seizure and forfeiture of the Subject Property.

Non-Abatement of Criminal Forfeiture: Defendant agrees that the forfeiture
provisions of this Plea Agreement are intended to, and will, survive him,
notwithstanding the abatement of the underlying criminal conviction after
execution of this agreement. The forfeitability of any particular property under this
agreement shall be determined as if Defendant had survived, and that
determination shall be binding upon Defendant’s heirs, successors, and assigns
until the agreed forfeiture is collected in full.

4. USEOF WITHDRAWN GUILTY PLEA

If the Court allows Defendant to withdraw his guilty plea for a “fair and just
reason,” pursuant to Fed. R. Crim. P. 11(d)(2)(B), Defendant waives his rights under
Fed. R. Evid. 410, and the government may use his guilty plea, any statement made
under oath at the change-of-plea hearing, and the factual basis statement in this plea
agreement, against him in any proceeding.

5. EXCLUSION FROM THE MEDICARE PROGRAM AND OTHER
FEDERAL HEALTH CARE PROGRAMS

Defendant understands and acknowledges that, as a result of this plea,
Defendant will be excluded from Medicare, Medicaid, and all Federal health care

programs. Defendant agrees to complete and execute all necessary documents

11
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2322 Page 12 of 33

provided by any department or agency of the federal government, including but not
limited to the United States Department of Health and Human Services, to effectuate
this exclusion within 60 days of receiving the documents. This exclusion will not
affect Defendant’s right to apply for and receive benefits as a beneficiary under any
Federal health care program, including Medicare and Medicaid.
6. COLLATERAL CONSEQUENCES OF CONVICTION

Defendant understands that his conviction here may carry additional
consequences under federal and state law, including the potential loss of the nght to
vote, night to carry a firearm, right to serve on a jury, and ability to hold certain
licenses or to be employed in certain fields. Defendant further understands that, if
he is not a native-born citizen of the United States, there may be adverse immigration
consequences resulting from conviction. These include possible removal from the
United States, denial of citizenship, denaturalization, denied admission to the United
States in the future and other possible consequences. Defendant understands that no
one, including the defendant’s attorney or the Court, can predict to a certainty the
effect of defendant’s conviction on any of these matters. Defendant nevertheless
affirms that he chooses to plead guilty regardless of any immigration consequences

or other collateral consequences of his conviction.

12
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2323 Page 13 of 33

7. OTHER CHARGES

If the Court accepts this agreement, the government will dismiss the
remaining charge in this case against Defendant.
8. RIGHT TO WITHDRAW

The government may withdraw from this agreement if the Court finds the
correct guideline range to be different than is determined by Paragraph 2B.
Defendant may withdraw from his agreement, and may withdraw his guilty plea, if
the Court decides to impose a sentence higher than the maximum allowed by Part 3.
This is the only reason for which Defendant may withdraw from this agreement. The
Court shall advise Defendant that, if he does not withdraw from his guilty plea under
this circumstance, the Court may impose a sentence greater than the maximum
allowed by Part 3.
9. WAIVER OF RIGHT TO APPEAL

Defendant waives any right he may have to appeal his conviction on any
grounds. If Defendant’s sentence of imprisonment does not exceed the maximum
allowed by Part 3 of this agreement, Defendant also waives any right he may have
to appeal his sentence on any grounds. If Defendant’s sentence of imprisonment is
within the guideline range determined by Paragraph 2B, the government agrees not

to appeal the sentence, but retains its right to appeal any sentence below that range.

13
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2324 Page 14 of 33

This waiver shall not be construed to bar a claim by Defendant of ineffective

assistance of counsel.

10. CONSEQUENCES OF WITHDRAWAL __—OF GUILTY
PLEA/VACATION OF CONVICTION

If the defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against the defendant within six months after the date of
the order vacating the defendant’s conviction or allowing him to withdraw his guilty
plea becomes final, which charges relate directly or indirectly to the conduct
underlying the guilty plea or to any conduct reflected in the attached worksheets, the
defendant waives his right to challenge the additional charges on the ground that
they were not filed in a timely manner, including any claim that they were filed after
the limitations period expired.

11. PARTIES TO PLEA AGREEMENT

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Department of Justice, Criminal Division, Fraud
Section and the United States Attorney’s Office for the Eastern District of Michigan.
12. SCOPE OF PLEA AGREEMENT

This agreement, which includes all documents that it explicitly incorporates,

is the complete agreement between the parties. This agreement supersedes all other

14
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2325 Page 15 of 33

promises, representations, understandings, and agreements between the parties
concerning the subject matter of this Plea Agreement that are made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to Defendant or to the attorney for Defendant at any time before
Defendant pleads guilty are binding except to the extent they have been explicitly
incorporated into this agreement.

Notwithstanding the previous paragraph, if Defendant has entered into a
proffer agreement in writing or a cooperation agreement in writing with the
government, this Plea Agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against Defendant, or any forfeiture claim against any property, by the United States

or any other party.

MATTHEW SCHNEIDER

 

 

United States Attorney
Rovrente ¢ NEC jn. hi Dl
F. PRA ALISA DUBAL
Cus ealth Care iS Unit Assistant Chief
Untied States Attorhey’s Office U.S. Department of Justice
Eastern District of Michigan Criminal Division, Fraud Section

15
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2326 Page 16 of 33

 

ree SV. (TYNAN
Trial Attorney
U.S. Department of Justice

Criminal Division, Fraud Section

16
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2327 Page 17 of 33

By signing below, Defendant acknowledges that he has read (or been read) this entire
document, understands it, and agrees to its terms. He also acknowledges that he is
satisfied with his attorney’s advice and representation. Defendant agrees that he has
had a full and complete opportunity to confer with his lawyer and has had all of his

questions answered by his lawyer.

d i

HATEM A YAY A

   

AVID STEINGOLD

Attorney for Defendant EATEM A
Date: polizlie Date: tolizleg

17
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2328 Page 18 of 33

OFFENSE LEVEL

Defendant Hatem Ataya District/Office Eastern District of Michigan

Docket Number 19-CR-20351
Count Number(s) 1 _ U.S. Code Title & Section 18: 1349
Guidelines Manual Edition Used: 20___ (Nofe: The Worksheets are keyed to the November |, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Level (See Chapter Two) —

 

Enter the ay applicable base offense level and any specific offense characteristics from Chapter ‘Two and ‘explain the
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

 

Guideline Description Level
2B1.1(a)(1) Base Offense Level 7
2B1.1(b)(1)(J) Intended Loss (More than $3.5 million) 18
2B1.1(b)(7) Federal Health Care Offense (More than $1 million) 2
2B1.1(b)(10)(C) Sophisticated Means 2

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that analysis. See §1B1.5. sum |29

oe Victim-Related Adjustments (See Chapter Three, Part A)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “O”.

3. ‘Rolei in the Offense Adjustments (See Chapter Three, Part B)
Enter the applicable section and adjustment. If more than one section is s applicable,
list each section and enter the combined adjustment. If the adjustment. reduces the § 381.3 9
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is —
applicable, enter “0”.

4. Obstruction Adjustments (See Chapter Three, Part C)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

5. _ Adjusted Offense Level
Enter the sum of Items 1—4. If this Worksheet A does not cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 31
Worksheet D, Item 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2329 Page 19 of 33

WORKSHEET B

MULTIPLE COUNTS*

Defendant Hatem Ataya Docket Number 15-CR-20351

 

 

INSTRUCTIONS

STEP 1: Determine if any of the counts group under §3D1.2(a)—(d) (“the grouping rules”). All, some, or none of the counts may group.
Some of the counts may have already been grouped in the application under Worksheet A, specifically: (1) counts grouped under
§3D1.2(d); or (2) a count charging conspiracy, solicitation, or attempt that is grouped with the substantive count of conviction
(see §3D1.2(a)). Explain the reasons for grouping:

 

 

 

STEP 2: Using the box(es) provided below, for each group of “closely related counts” (i.e., counts that group together under any of
the four grouping rules), enter the highest adjusted offense level from Item 5 of the various Worksheets “A” that comprise the
group. See §3D1.3. Note that a “group” may consist of a single count that has not grouped with any other count. In those instances,
the offense level for the group will be the adjusted offense level for the single count.

STEP 3: Enter the number of units to be assigned to each group (see §3D1.4) as follows:
e One unit (1) for the group of counts with the highest offense level
An additional unit (1) for each group that is equally serious or 1 to 4 levels less serious
An additional half unit (1/2) for each group that is 5 to 8 levels less serious
No increase in units for groups that are 9 or more levels less serious

1. Adjusted Offense Level for the First Group of Counts

 

Unit

 

 

 

 

 

 

 

 

 

 

 

 

 

Count number(s)
2. Adjusted Offense Level for the Second Group of Counts : a

Count number(s) ——___ Unit
3. Adjusted Offense Level for the Third Group of Counts :

Count number(s) _—__ Unit
4. Adjusted Offense Level for the Fourth Group of Counts Sie

Count number(s) __—sU nit
5. Adjusted Offense Level for the Fifth Group of Counts Rie

Count number(s) ___ Unit
6. Total Units | ems

___ Total Units

7. Increase in Offense Level Based on Total Units (See §3D1.4)

1 unit: no increase 2% — 3 units: add 3 levels

1% units: add 1 level 3% — 5 units: add 4 levels

2units: add 2 levels More than 5 units: add 5 levels

8. Highest of the Adjusted Offense Levels from Items 1-5 Above

 

 

 

 

9. Combined Adjusted Offense Level (See §3D1.4)

 

 

 

Enter the sum of Items 7 & 8 here and on Worksheet D, Item 1.

 

 

 

*Note: Worksheet B also includes applications that are done “as if there were multiple counts of convictions,” including: multiple-object
conspiracies (see §1B1.2(d)); offense guidelines that direct such application (e.g., §2G2.1(d)(1) (Child Porn Production)); and stipulations to
additional offenses (see §1B1.2(c)), Note also that these situations typically require the use of multiple Worksheets A.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)

 
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2330 Page 20 of 33

WORKSHEET C

CRIMINAL HISTORY
[Page | of 2]

Defendant Hatem Alaa Docket Number 15-CR-20351

 

 

 

Note: As an aid, some of the basic criminal history “rules” are listed below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 that must be used with Worksheet C and for correct application.

 

 

 

Enter the Earliest Date of the Defendant's Relevant Conduct
(The date of the defendant’s commencement of the instant offense(s))

 

1. Prior Sentences Resulting from Offenses Committed Prior fo the Defendant's 18th Birthday =

(a) 3 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant’s earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(d)(2)(B).

Note: Identify as “adult” any sentence exceeding one year and one month that resulted from an adult conviction.

Arelease date is required in only two instances: (1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the
defendant's earliest date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period; or
(2) when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to fhe defendant's earliest date of relevant conduct,
but release from confinement occurred within such 5-year period.

 

Date of Siieaes Bantence Release Guideline Criminal
Imposition Date Section History Points

 

 

 

 

2. Prior Sentences Resulting from Offenses Committed On or Affer the Defendant's 18th Birthday

(a) 3 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant’s earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant's earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Noie: Arelease date is required when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the defendant's earliest
date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period.

 

Date of Release Guideline Criminal
a Off S
Imposition one entence Date Section History Points

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2331 Page 21 of 33

Worksheet C — Criminal History [Page 2 of 2]

Defendant, Hatem Maye Docket Number _19-CR-20351

 

 

(continued from Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday)

 

Date of Ofisren Sentence Release Guideline Criminal
Imposition Date Section History Points

 

 

 

 

 

 

 

 

3. Sum of Criminal History Points for prior sentences under §4A1.1(a), (b), & (€) in ltems 182

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined.

 

 

 

4. “Status” of Defendant at Time of Instant Offense
2 Points for “status” if the defendant committed any part of the instant offense (1.e., any relevant

 

conduct) while under any criminal justice sentence (e.g., probation, parole, supervised release,
imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d)

 

 

 

and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control. Otherwise, enter 0 Points.

 

 

5. Crimes of Violence
1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive

 

any points under §4A1.1(a), (b), or (c) because such sentence was counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points

 

 

 

can be added under this subsection. See §4A1.1(e) and Application Note 5, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points.

 

 

4. Total Criminal History Points (Sum of Items 3-5)

 

 

 

 

§. Criminal History Category (Enter here and on Worksheet D, Item 4)

 

 

 

 

 

 

Total Points Criminal History Category
0-1 I
2-3 IT 4
4-6 Ill
7-9 IV
10-12 V
13 or more VI

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2332 Page 22 of 33

WORKSHEET D

DETERMINING THE SENTENCE
[Page | of 4]

Defendant Hatem Ataya Docket Number _15-CR-20351

1. Adjusted Offense Level (From Worksheet A or B)
If Worksheet B is required, enter the result from Worksheet B, Item 9. Otherwise, enter the result
from Worksheet A, Item 5. 31

 

 

 

2. Acceptance of Responsibility (See Chapter Three, Part E)

Enter the applicable reduction of 2 or 3 levels. Ifno adjustment is applicable, enter “0”.

 

3. Offense Level Total (item 1 less Item 2)

 

 

4. Criminal History Category (From Worksheet A or C)
Enter the result from Worksheet C, Item 8, unless the defendant has no eriminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here.

 

 

 

 

5. Terrorism; Career Offender; Criminal Livelihood; Armed Career Criminal; Repeat and Dangerous
Sex Offender (See Chapter Three, Part A, and Chapter Four, Part B)

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

 

 

b. Criminal History Category
Ifthe provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

6. Guideline Range from Sentencing Table
Iinter the applicable guideline range from Chapter Five, Part A, in months.

 

18 to 97

 

7. Restricted Guideline Range (See Chapter Five, Part G)
If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

8. Undischarged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2333 Page 23 of 33

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Hatem Ataya

Docket Number 15-CR-20351

9. Sentencing Options (See Chapter Five, Sentencing Table and §§5B1.1(a) and 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

 

 

 

 

Zone A (See §§5B1.1(a)(1) & 5C1.1(a) & (b))

If checked, the following options are available:

Fine (See §§5C1.1(b) & 5E1.2(a))

“Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a)}(2) & 5C1.1(a) & (c})

 

 

 

 

If checked, the minimum term may be satisfied by:

Imprisonment (See §5C1.1(a) & (c)(2))

Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment
(See §5C1.1(c)(2))

Probation with a condition that substitutes intermittent confinement, community
confinement,or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

 

 

 

 

Zone C (See §5C1.1(a) & (d))

If checked, the minimum term may be satisfied by:

Imprisonment (See §5C1.1(a) & (d)(1))

Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

 

 

v

 

 

Zone D (See §5C1.1(a) & (f))}

If checked, the minimum term ts to be satisfied by a sentence of imprisonment

10. Length of Term of Probation (See §5B1.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

 

 

 

 

 

At least one year, but not more than five years if the offense level total is 6 or greater.

No more than three years if the offense level total is 5 or less.

U.S. Sentencing Commission Worksheets (November 1, 2014)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2334 Page 24 of 33

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Hatem Ataya Docket Number 15-CR-20351

11. Supervised Release (See §§5D1.1 and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

 

 

v

 

 

 

 

 

 

 

Ordered because required by statute (See §5D1.1(a)(1)).

Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

Ordered because it may be ordered in any other case (See §5D1.1(b)).

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

 

 

v

 

 

 

 

 

 

 

 

 

 

 

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

Ifa statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

years mandatory minimum term of supervised release
If an offense in 18 U.S.C. § 2882b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or

serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

12. Restitution (See §5E1.1)

a. IRfrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

$4,119,711.29

 

 

b. Enter whether restitution is statutorily mandatory or discretionary:

Mandatory.

 

c. Knter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

Order of restitution.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2335 Page 25 of 33

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Hatem Ataya Docket Number _19-CR-20351

13. Fines (The Guideline Range for Fines for Individual Defendants) (See § 5E1.2)

a. Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 38571(b)(2) & (d)).

 

 

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $
b. Fine Table (§5E1.2(c)(3))
Enter the minimum and maximum fines. $25,000 $250,000

 

 

 

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 15(b)) and the
greater maximum above (Item 15(a) or 15(b))). $25,000 $250,000

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14. Special Assessments for Individual Defendants (See §5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $100

15. Factors That May Warrant a Departure (See §1B1.1(b))

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

 

 

 

16. Factors That May Warrant a Variance (See §1B1.1(c))

Consider the applicable factors in 18 U.S.C. § 8558(a) taken as a whole.

 

 

 

 

Completed by Date

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2336 Page 26 of 33

WORKSHEET A

OFFENSE LEVEL

Defendant Hatem Ataya District/Office Eastern District of Michigan

Docket Number _15-CR-20351
Count Number(s) 1 U.S. Code Title & Section 18; 1349

Guidelines Manual Edition Used: 20___ (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Level (See Chapter Two) | ioe Te ie hare nen
Enter the applicable base offense level and any specific offense characteristics from Chapter Two and explain the
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

Guideline Description Level
2B1.1(a)(1) Base Offense Level 7
2B1.1(b)(1)(J) Intended Loss (More than $3.5 million) 18
2B1.1(b)(7) Federal Health Care Offense (More than $1 million) 2

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that analysis. See §1B1.5. sum |27

2. Victim-Related Adjustments (See Chapter Three, Part A) teeN
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

3. Role in the Offense Adjustments (See Chapter Three, Part B)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 3B1.3 9
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is —
applicable, enter “O”.

4. Obstruction Adjustments (See Chapter Three, Part C)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, §
enter “0”.

5. Adjusted Offense Level
Enter the sum of Items 1-4. If this Worksheet A does not. cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 29
Worksheet D, Item 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2337 Page 27 of 33

WORKSHEET B

MULTIPLE COUNTS*

Defendant tem Aaya Docket Number 15-CR-20351

 

 

INSTRUCTIONS

STEP 1: Determine if any of the counts group under §3D1.2(a)—(d) (“the grouping rules”). All, some, or none of the counts may group.
Some of the counts may have already been grouped in the application under Worksheet A, specifically: (1) counts grouped under
§3D1.2(d); or (2) a count charging conspiracy, solicitation, or attempt that is grouped with the substantive count of conviction
(see §3D1.2(a)). Explain the reasons for grouping:

 

 

 

STEP 2: Using the box(es) provided below, for each group of “closely related counts” (i.e., counts that group together under any of
the four grouping rules), enter the highest adjusted offense level from Item 5 of the various Worksheets “A” that comprise the
group. See §3D1.3. Note that a “group” may consist of a single count that has not grouped with any other count. In those instances,
the offense level for the group will be the adjusted offense level for the single count.

STEP 3: Enter the number of units to be assigned to each group (see §3D1.4) as follows:

e One unit (1) for the group of counts with the highest offense level

e@ An additional unit (1) for each group that is equally serious or 1 to 4 levels less serious
e An additional half unit (1/2) for each group that is 5 to 8 levels less serious

e No increase in units for groups that are 9 or more levels less serious

1. Adjusted Offense Level for the First Group of Counts

 

Unit

 

 

 

 

 

 

 

 

 

 

 

Count number(s)
2. Adjusted Offense Level for the Second Group of Counts

Count number(s) __Unit
3. Adjusted Offense Level for the Third Group of Counts — ;

Count number(s) __ Unit
4. Adjusted Offense Level for the Fourth Group of Counts

Count number(s) _____ Unit
5. Adjusted Offense Level for the Fifth Group of Counts

Count number(s) ___—sU nit

6. Total Units
Total Units
7. Increase in Offense Level Based on Total Units (See §3D1.4)

 

 

1 unit: no increase 2% —3 units: add 3 levels
1% units: add 1 level 3% —5 units: add 4 levels
2 units: add 2 levels More than 5 units: add 5 levels

8. Highest of the Adjusted Offense Levels from Items 1-5 Above

 

 

 

 

9. Combined Adjusted Offense Level (See §3D1.4)

 

 

 

Enter the sum of Items 7 & 8 here and on Worksheet D, Item 1.

/

 

 

 

*Note: Worksheet B also includes applications that are done “as if there were multiple counts of convictions,” including: multiple-object
conspiracies (see §1B1.2(d)}); offense guidelines that direct such application (e.g., §2G2.1(d)(1) (Child Porn Production)); and stipulations to
additional offenses (see §1B1.2(c)). Note also that these situations typically require the use of multiple Worksheets A.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)

 
 

Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2338 Page 28 of 33

WORKSHEET C
CRIMINAL HISTORY
[Page 1 of 2]

Defendant tem Ataya Docket Number 19-CR-20351

 

 

 

Note: As an aid, some of the basic criminal history “rules” are listed below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 that musi be used with Worksheet C and for correct application.

 

 

Enter the Earliest Date of the Defendant's Relevant Conduct
(The date of the defendant’s commencement of the instant offense(s))

 

1. Prior Sentences Resulting from Offenses Committed Prior to the Defendant's 18th Birthday

(a) 3 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one
month imposed within 15 years of the defendant’s earliest date of relevant conduct. or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(d)(2)(B).

Note: Identify as “adult” any sentence exceeding one year and one month that resulted from an adult conviction.

Arelease date is required in only two instances: (1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the
defendant's earliest date of relevant conduc? but resulted in the defendant being incarcerated during any pari of such 15-year period; or
(2) when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to the defendant's earliest date of relevant conduct,
but release from confinement occurred within such 5-year period.

 

Date of Off Sentence Release Guideline Criminal
Imposition ones Date Section History Points

 

 

 

 

2. Prior Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday

(a) 3 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant’s earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§$4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant’s earliest date of relevant. conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Note: Arelease date is required when a sentence covered under §4A1.1(a) was imposed more than 15 years prior to the defendant's earliest
date of relevant conduct but resulted in the defendant being incarcerated during any part of such 15-year period.

 

Date of oe Sentence Release Guideline Criminal
Imposition ee Date Section History Points

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2339 Page 29 of 33

Worksheet C — Criminal History [Page 2 of 2]

 

 

 

Defendant Esateiniave Docket Number 15-CR-20351
(continued from Sentences Resulting from Offenses Committed On or After the Defendant's 18th Birthday)
Date of Offense sentense Release Guideline ; Criminal
Imposition Date Section History Points

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Sum of Criminal History Points for prior sentences under §4A1.1(q), (b), & (c) in Items 1 & 2

 

A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined.

 

 

 

4. “Status” of Defendant at Time of Instant Offense
2 Points for “status” if the defendant committed any part of the instant offense (i.e., any relevant

 

conduct) while under any criminal justice sentence (e.g., probation, parole, supervised release,
imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d)

 

 

 

and Application Note 4. List the type of control and identify the counted sentence that resulted in the
control. Otherwise, enter 0 Points.

 

 

5. Crimes of Violence
1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive

 

any points under §4A1.1(a), (b), or (c) because such sentence was counted as a single sentence which
also included another sentence resulting from a conviction for a crime of violence. A total of 3 points

 

 

 

can be added under this subsection. See §4A1.1(e) and Application Note 5, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points.

 

 

4, Total Criminal History Points (Sum of liems 3-5)

 

 

 

 

5. Criminal History Category (Enter here and on Worksheet D, Item 4)

 

 

 

 

 

 

Total Points Criminal History Category
0-1 I
2-3 I 4
4-6 Il
7-9 IV
10-12 V
13 or more VI

 

U.S, Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2340 Page 30 of 33

DETERMINING THE SENTENCE
[Page 1 of 4]

Defendant Hatem Ataya Docket Number _15-CR-20351

 

1. Adjusted Offense Level (From Worksheet A or B)
If Worksheet B is required, enter the result from Worksheet B, Item 9. Other wise, enter the result
from Worksheet A, Item 5. 29

 

 

 

2. Acceptance of Responsibility (See Chapter Three, Part E)

Enter the applicable reduction of 2 or 3 levels. If no adjustment is applicable, enter “0”. =

3. Offense Level Total (Item 1 less Item 2)

 

 

4. Criminal History Category (From Worksheet A or C)
Enter the result from Worksheet C, Item 8, unless the defendant has no criminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here.

 

 

 

 

5. Terrorism; Career Offender; Criminal Livelihood; Armed Career Criminal; Repeat and Dangerous
Sex Offender (See Chapter Three, Part A, and Chapter Four, Part B)

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

b. Criminal History Category
If the provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

6. Guideline Range from Sentencing Table
Enter the applicable guideline range from Chapter Five, Part A, in months.

 

63 to 78

 

7. Restricted Guideline Range (See Chapter Five, Part G)
If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

8. Undischarged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 20164)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2341 Page 31 of 33

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Hatem Ataya

Docket Number 15-CR-20351

9. Sentencing Options (See Chapter Five, Sentencing Table and §§5B1.1 (a) and 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

 

 

 

 

Zone A (See §§5B1.1(a)(1) & 5C1.1(a) & (b))

If checked, the following options are available:

Fine (See §§5C1.1(b) & 5E1.2(a))
“Straight” Probation (See §§$5B1.1(a)(1) & 5C1.1(b))

Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a)(2) & 5C1.1(a}) & (c))

 

 

 

 

If checked, the minimum term may be satisfied by:

Imprisonment (See §5C1.1(a) & (c)(2))

Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

Probation with a condition that substitutes intermittent confinement, community
confinement,or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(e)(8))

 

Zone C (See §5C1.1(a) & (d))

 

 

 

 

 

If checked, the minimum term may be salisfied by:

Imprisonment (See §5C1.1(a) & (d)(1))

Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

v

 

 

If checked, the minimum term is to be satisfied by a sentence of imprisonment

10. Length of Term of Probation (See §5B1.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

 

 

 

 

 

At least one year, but not more than five years if the offense level total is 6 or greater.

No more than three years if the offense level total is 5 or less.

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2342 Page 32 of 33
Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Hatem Ataya Docket Number 15-CR-20351

11. Supervised Release (See §§5D1.] and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Y Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

 

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

Y Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(8))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maxtmum. term of supervised release is recommended.

12. Restitution (See §5E1.1)

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

$4,119,711.29

 

b. Enter whether restitution is statutorily mandatory or discretionary:
Mandatory.

ce. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

Order of restitution.

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:15-cr-20351-SFC-MKM ECF No. 296 filed 10/12/18 PagelD.2343 Page 33 of 33

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Hatem Ataya Docket Number 15-CR-20351

13. Fines (The Guideline Range for Fines for Individual Defendants) (See §5E1.2)

a. Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine

provisions of 18 USC § 3571(b)(2) & (d)).

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $

 

 

 

b. Fine Table (§5E1.2(c)(3)) 325 000 $250,000

Enter the minimum and maximum fines.

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 15(b)) and the
greater maximum above (Item 15(a) or 15(b))). $25,000 $250,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14. Special Assessments for Individual Defendants (See § 5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $100
15. Factors That May Warrant a Departure (See §181.1(b))

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

 

 

 

16. Factors That May Warrant a Variance (See § 181.1 (c})

Consider the applicable factors in 18 U.S.C. § 35538(a) taken as a whole.

 

 

 

 

 

Completed by Date

U.S. Sentencing Commission Worksheeis (November 1, 20164)
